Citation Nr: 1108070	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private hospital between December 9, 2006 and December 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran apparently had active service from January 1983 to February 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision of the Department of Veterans Affairs (VA) Medical Center in Ann Arbor, Michigan.  During the pendency of this claim, jurisdiction over the Veteran's claims file has been transferred to the Phoenix, Arizona VA Regional Office (RO).  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted in Phoenix, Arizona in December 2009 by the undersigned.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must satisfy the following conditions: (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for care of a Veteran participating in a rehabilitation program who is medically determined to be in need of medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 (2010). 
It is not clear that the VA Medical Center (VAMC) considered whether the Veteran was entitled to reimbursement of the medical care at issue based on his service-connected disabilities.  The VAMC file before the Board does not clearly reflect that VAMC had a list of the specific disabilities for which the Veteran had been granted service connection at the time of the treatment in 2006.  The file reflects that the Veteran had been awarded service connection for lumbosacral strain and a for a "general" thigh condition, among other service-connected disabilities.  

The Board cannot determine whether the Veteran's treatment in December 2006 was for a service-connected disability, in conformance with 38 U.S.C.A. § 1728, without more specific information about the Veteran's service-connected disabilities.  On Remand, additional information about the precise nature of the Veteran's service-connected disabilities must be obtained and associated with the claims file.  In particular, at a minimum, rating decisions made by the RO must be associated with the claims file.  

In addition, a December 2009 document suggests that the Veteran has been granted an award of total disability compensation based on individual unemployability due to service-connected disabilities (TDIU).  The claims file does not reflect when that benefit was awarded.  This information is also necessary to determine whether the Veteran qualifies for reimbursement of the authorized medical expenses under 38 U.S.C.A. § 1728.  

If the Veteran does not qualify for reimbursement under 38 U.S.C.A. § 1728, then the VAMC must address the merits of the claim under 38 U.S.C.A. § 1725, which authorizes payment or reimbursement for emergency services for treatment in a non-VA facility for a disorder for which service connection is not in effect.  

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008.  See "Veterans' Mental Health and Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The care rendered in this case was provided before October 10, 2008, and the claim was submitted before that date, but adjudication is not yet complete.  The amended version of the statute is more favorable to the Veteran, and that the amended version of the statute will be applied to this claim.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran should be notified of the change in the statute.  

The record before the Board establishes that the VAMC determined that the criteria for reimbursement under 38 U.S.C.A. § 1725 were not met without obtaining complete clinical records.  The Veteran testified, at the December 2009 hearing, that the private medical facility was concerned that the Veteran was not stabilized, because of new onset of additional chest pain, on December 9, 2006.  The Veteran testified that he was transferred from one private facility to another location run by the same facility for specific diagnostic evaluation of his chest pain.  No information about transfer or the diagnostic evaluation on December 9, 2010, appears to be of record.  An attempt to obtain more complete records is required.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the claimant of the information and evidence not of record to substantiate the claim under 38 U.S.C.A. §§ 1725 and 1728, and inform him of the changes made to the provisions applicable to this claim effective October 10, 2008.  

2.  Afford the Veteran an opportunity to specifically identify each provider and each facility and the date of treatment as to each medical bill for which the Veteran seeks reimbursement or payment.  The Veteran should provide the address of each identified clinical provider or facility.  

3.  After securing each necessary release, attempt to obtain the complete record of the Veteran's treatment by the identified any provider(s) and facility(ies) for which the Veteran seeks reimbursement or payment related to treatment from December 9, 2006 through December 10, 2006.  Request complete inpatient records, including physician orders, admission history and physical, any and all reports of radiologic examinations, hospital discharge summary, social work notes, nurses notes, and outpatient treatment notes or consultation notes related to any bill at issue, the request for ambulance transport and report of ambulance transport, reports of diagnostic examination(s) conducted at any facility other than the facility at which the Veteran was initially seen in the emergency department or at which the Veteran was hospitalized, or records reflecting transfer of facility, and any other identified records related to the bills at issue.  To the extent there is an attempt to obtain records that is unsuccessful, the VAMC file should contain documentation of the attempts made to obtain the complete records.  The Veteran and his representative, if any, should also be informed of the negative results, and should be given opportunity to submit the sought-after records.

4.  Obtain a copy of each rating decision in the Veteran's claims file(s). 

5.  Determine whether an inpatient bed was available on December 9, 2006 at the VA facility to which the Veteran would have been transported from the private facility at which he was treated.  Associate that information with the medical reimbursement.

6.  After complete records of the clinical treatment rendered to the Veteran on December 9, 2006 and December 10, 2006, and all rating decisions in the claims file(s) have been obtained, the Veteran's claim for reimbursement or payment should also be reviewed to determine if an award of TDIU was in effect or later became effective on the dates of the treatment at issue.  

7.  After conducting development directed above, and any other development determined necessary based on the additional evidence obtained during this Remand, readjudicate the issue of entitlement to payment or reimbursement of unauthorized medical expenses associated with private hospital treatment provided on December 9, 2006 and December 10, 2006.  If the decision remains adverse to the appellant, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


